Opinion by
Trexler, J.,
The order of the court of quarter sessions to view and change part of a public road in Manheim Township, was issued November 29,1920, and the viewers were directed to make report of their proceedings to the said court at the next term thereof. The next term began January 3, 1921. On the first day of the term the court allowed an amendment of the petition on which the viewers had been appointed, changing one of the termini of the road therein set forth. The authority of the court to do this is not questioned. On the 10th day of January during the same term the court continued the order to view to April term and it is to this act of the court that exception is taken. The appellant contends that the original order died with the first day of January, no report and no continuance having been made at that time. We cannot accede to this proposition for the right of the court to allow a continuance during the term is well settled. This court in re Opening of Knox Street, 12 Pa. Superior Ct. 534, said “The language of the Act of 1836 is clear and explicit. A report of a road jury must, in each case, be filed at the term of the court which follows that in which the appointment of the jury is made, unless during said term a continuance is ordered.” See Sewickley Township Road, 26 Pa. Superior Ct. 572. In Springbrook Road, 64 Pa. 451, the report was made during an additional week of the term and was declared to be in time. In re Road in Salem Township, 103 Pa. 250, the court said “If for any sufficient reason the report cannot be made to the next term, the proper course is to continue the order to view and to make it returnable to the next succeeding term; but this must be done before the order has expired, that is, before or during the session of court to which it is returnable.” We find the proceedings were entirely regular. In view of the cases above cited, which are clearly decisive of the question, we think further discussion unnecessary.
The order of the lower court is sustained. Appellant to pay the costs.